NO. 07-05-0213-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      JUNE 23, 2005

                          ______________________________

                            LARRY DEE AMES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                     NO. 3652; HONORABLE RON ENNS, JUDGE
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant, Larry Dee Ames, attempts to appeal his conviction for the felony offense

of driving while intoxicated. Finding we have no jurisdiction to consider the appeal, we

dismiss.


       Appellant was found guilty by a jury and sentenced December 13, 2004. He filed

a motion for new trial and motion in arrest of judgment together with his notice of appeal

on April 21, 2005. In a criminal case appeal is perfected by a timely notice of appeal. Tex.

R. App. P. 25.2(b), 26.2(a). A notice of appeal is timely if filed within 30 days of the date
sentence is imposed or suspended, unless a motion for new trial is filed within the same

period. Tex. R. App. P. 26.2(a), 21.4(a). The timely filing of a motion for new trial permits

the notice of appeal to be filed within 90 days of the day sentence is imposed. Tex. R. App.

P. 26.2(a)(2). Either deadline for the notice of appeal may be extended if a motion to

extend the time to file the notice is filed within 15 days after the deadline. Tex. R. App. P.

26.3. If an appeal is not timely perfected, a court of appeals lacks jurisdiction and can take

no action other than to dismiss the appeal.         Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996). No motion for extension of time has been filed in this case.


       By letter dated June 16, 2005, we advised appellant the notice of appeal appeared

untimely and directed him to explain why the appeal should not be dismissed for want of

jurisdiction.   He responded, asserting the appeal should not be dismissed because

“appellant has obtained the consent of all parties involved in the trial of this Cause.” Texas

courts have consistently held jurisdiction cannot be conferred by consent. See, e.g., Stine

v. State, 908 S.W.2d 429, 431 (Tex.Crim.App. 1995), citing Marin v. State, 851 S.W.2d
275, 279 (Tex.Crim.App. 1993). Appellant offers no authority to the contrary. We find the

absence of a timely notice of appeal deprives this court of jurisdiction. Lacking jurisdiction,

the only action we may take is dismissal. We therefore dismiss this appeal.




                                           James T. Campbell
                                               Justice



Do not publish.

                                              2